El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
' El apelante hizo solicitud á la Corte de Distrito de San Juan para que expidiera un auto de habeas corpus y esa corte, después de celebrada.la vista del caso, ordenó que el peticiona-rio fuera puesto nuevamente bajo la custodia del funcionario que le retenía. La solicitud expresa que el preso que fué procesado por dos delitos de violación de las leyes de rentas internas fué condenado en cada uno de estos casos, á pagar una multa de cien dollars, ó á prisión alternativa de un mes; que el prisionero se encuentra en la cárcel municipal de Ba-yamón, siendo dicha prisión ilegal por haber excedido la corte su jurisdicción al no haber oído al peticionario en la sala de Justicia ya por sí ó por medio de abogado, no habiendo tam-poco oído ninguna prueba de dicho peticionario. No se pre-sentaron alegatos, pero hubo argumentos orales, y estamos de acuerdo con el fiscal en que la solicitud no constituye prima facie un caso en que proceda la excarcelación. Parece que durante la vista en la corte inferior se alegó que el prisionero nunca fué citado debidamente en el caso original, pero aún cuando esto hubiera sido el fundamento de la solicitud intere-sando l'a excarcelación, de la prueba no vemos que el peticio-nario no hubiera sido debidamente citado y arrestado, puesto que él mismo admite que tenía conocimiento de la demanda. Aunque una prueba y alegación directa del prisionero, aún su propio testimonio que no ha sido corroborado con respecto á que nunca fué citado, pudiera bastar para asegurar su excar-celación en propia forma, sin -embargo, la naturaleza de la prueba que tenemos ante nos, no nos satisface, como hemos ■dicho, con respecto á que el peticionario no fuera debidamente declarado culpable. La solicitud es deficiente en otro res-pecto, porque no excluye la hipótesis de que el preso haya po-dido ser oído aunque nó en la sala de justicia.
*408No se lia demostrado ó alegado debidamente que el prisio-nero esté en prisión sin el debido procedimiento legal, de-biendo confirmarse la sentencia dictada por la Corte de Dis-trito de San Juan.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández, Figueras y MacLeary.